t c memo united_states tax_court scott l lafavre and shari l lafavre petitioners v commissioner of internal revenue respondent docket no filed date jeffrey w starbird for petitioners bric w johnson for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule 122' respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a penalty of dollar_figure pursuant to sec_6662 after rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - concessions’ the sole issue we must decide is whether petitioners are entitled to the dollar_figure casualty_loss claimed on their federal_income_tax return the stipulation of facts and attached exhibits are incorporated herein the stipulated facts are hereby found background when the petition was filed petitioners resided in lakeville minnesota in petitioners were the only partners in the chateau deville partnership the chateau deville partnership owned a group of apartment buildings located in slidell louisiana the apartment buildings were damaged by flooding in before the flood the apartment buildings' basis was dollar_figure the fair_market_value of the apartment buildings immediately prior to the flood was dollar_figure million the fair_market_value of the apartment buildings immediately after the flood was dollar_figure petitioners received insurance proceeds of dollar_figure as compensation_for the flooding damage to the apartment buildings respondent has conceded that petitioners are not liable for the sec_6662 accuracy-related_penalty and are entitled to a reduction of capital_gains of dollar_figure as opposed to the amount of dollar_figure stated in the notice_of_deficiency we note that the property suffered damage in however petitioners assert on brief that the surrounding area was subsequently declared a disaster_area by president clinton allowing the deduction to be taken in under sec_165 respondent does not dispute this assertion in his brief reply brief or mention the issue in the notice_of_deficiency these insurance proceeds were reinvested in the reconstruction of the apartment buildings additionally petitioners invested dollar_figure in the reconstruction of the damaged apartments on their income_tax return for the petitioners claimed a casualty_loss of dollar_figure this loss was calculated by subtracting an after casualty fair_market_value of dollar_figure from a precasualty fair_market_value of dollar_figure million discussion respondent determined that petitioners are not entitled to the casualty_loss claimed on their federal_income_tax return because petitioners’ adjusted_basis in the property was less than the insurance proceeds received by petitioners for the loss petitioners argue that since the insurance proceeds were reinvested in gualifying property under sec_1033 the full amount of the economic loss should be deductible petitioners calculate their loss as follows fair_market_value prior to casualty dollar_figure fair_market_value after casualty --750 gross casualty_loss big_number less insurance proceeds --767 net_casualty_loss big_number casualty_loss less than basis sec_165 provides for the deduction of a loss and in pertinent part provides - - a general_rule ---there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise disaster losses --- election to take deduction for preceding year --notwithstanding the provisions of subsection a any loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance act may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred for casualty losses the calculation of the amount of the loss is defined in sec_1_165-7 income_tax regs as follows b amount deductible --- general_rule --in the case of any casualty_loss whether or not incurred_in_a_trade_or_business or in any transaction entered into for profit the amount of loss to be taken into account for purposes of sec_165 shall be the lesser_of either-- the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 for determining the loss from the sale_or_other_disposition of the property involved emphasis added the calculation of a casualty deduction under sec_165 a proceeds as follows first the loss is determined as the lesser_of the difference between the fair_market_value of the - - property before the casualty and the fair_market_value of the property after the casualty without consideration of insurance received and the adjusted_basis of the property before the casualty in this case the difference in fair market values is dollar_figure and the adjusted_basis was dollar_figure the lesser amount of dollar_figure is the amount of petitioners’ loss second the amount of the loss deductible under sec_165 is the loss not compensated for by insurance i1 e reduced by the insurance received see sec_1 b examples through income_tax regs in this case the insurance received exceeds the loss adjusted_basis of the property prior to the casualty and therefore there is no allowable casualty deduction we hold that petitioners are not entitled to the dollar_figure casualty_loss claimed on their federal_income_tax return accordingly decision will be entered under rule
